7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Peter EICHMAN, Defendant-Appellant.
No. 92-5805.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 28, 1993.Decided:  September 21, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Peter Eichman, Appellant Pro Se.
Peter Rolf Maier, UNITED STATES DEPARTMENT OF JUSTICE, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Peter Eichman appeals from the order of the district court affirming the magistrate judge's conviction of Eichman for violating 36 C.F.R. § 1.5(f) (1992) (penalizing failure to obey an official park service sign).*  We affirm.


2
Eichman contended that there was insufficient evidence to demonstrate that he knowingly disobeyed the sign and that the officer who issued the citation and the prosecuting attorney acted on improper motives.


3
In a challenge to a conviction based on sufficiency of the evidence "the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt."   Jackson v. Virginia, 443 U.S. 307, 319 (1979).  All reasonable inferences from the evidence must be viewed in the light most favorable to the government as well.   United States v. Laughman, 618 F.2d 1067, 1076 (4th Cir.), cert. denied, 447 U.S. 925 (1980).  Assuming, without deciding, that a violation of 36 C.F.R.s 1.5(f) must be knowing, Eichman's own testimony on cross-examination that he had walked past the signs at some point prior to his being cited by the officer was sufficient to support the conviction.


4
Furthermore, Eichman failed to produce any evidence that the officer or the prosecutor were improperly motivated to pursue the charges.


5
Accordingly, the decision of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The sign at issue in this case required visitors to the Dyke Marsh Wildlife Area on the George Washington Parkway to use only the main trail